DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0091609 (“Feichtinger”) in view of U.S. Patent Application Publication No. 2011/0198768 (“Humele”), cited in an IDS, and U.S. Patent Application Publication No. 2009/0311358 (“Sawa”).
Regarding claim 1, Feichtinger discloses a manufacturing device (see Figures 1 and 2 and paragraphs 54-60), comprising:
Id.; the reprocessing unit 1 has a structure similar to the Applicant’s decontamination portions 32, and the reprocessing unit 1 functions similarly to the Applicant’s decontamination portions 32; accordingly, it is expected that the reprocessing unit 1 also removes contaminants; alternatively, see MPEP 2114(II)),
an injection molding apparatus (the subsequent processing unit 7 can be an injection moulding unit; see paragraph 60 and Figures 1 and 2) injecting and molding a thermoplastic resin supplied from the decontamination apparatus (see Id.; it is expected that the injection moulding unit would inject and mold the material it receives; alternatively, see MPEP 2114(II)),
a filter (the filtration unit 3 and its filter 16; see Figures 1 and 2 and paragraph 70) disposed between the decontamination apparatus and the injection molding apparatus (see Figures 1 and 2).
Feichtinger does not disclose that the manufacturing device is a preform manufacturing device for manufacturing a preform from thermoplastic resin flakes.
Humele discloses a plant for manufacturing container preforms from recycled plastic material. See paragraph 4. A recycling machine is connected to a preform machine so that heat generated in the recycling machine can be transferred to the preform machine, saving time and energy and eliminating the need for a cooling unit. See paragraphs 5 and 6. Specifically, Figure 1 shows a plant A for manufacturing container preforms P. The plant A includes a recycling machine R that is directly connected to a preform machine M for injecting molding the preforms P. See paragraph 18.

Feichtinger does not disclose a gear pump disposed between the filter and the injection molding apparatus.
Sawa is directed to an integrated kneading and injecting apparatus. See paragraph 1. A filter 23 removes foreign objects existing in a kneaded and plasticized material. See paragraph 53 and Figure 8. A gear pump 7 acts as a metering device for highly accurately maintaining the quantity of a material fed from a kneading part 210 to an injecting part 230. See paragraph 82 and Figure 8. The gear pump 7 is located downstream of the filter 23, between the filter 23 and the injecting part 230. See Figure 8.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Feichtinger to include a gear pump between the filter 16 and the injecting moulding unit, as taught by Sawa, to accurately maintain the quantity of material fed to the injection moulding unit (see paragraph 82 of Sawa) and since Sawa indicates that this is a suitable position for a gear pump (see Figure 8). Further, this would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).

Regarding claim 4, modified Feichtinger discloses wherein the injection molding apparatus comprises a plurality of molds (see paragraph 23 and Figure 1 of Humele, which .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Feichtinger in view of Humele and Sawa, as applied to claim 4 above, and further in view of World Patent Application Publication No. WO 2014/111902 (“Zoppas”), cited in an IDS.
Regarding claim 5, modified Feichtinger does not disclose wherein the injection molding apparatus is a rotary type injection molding apparatus comprising a rotary mechanism rotating the plurality of molds.
Zoppas is directed to a plant for manufacturing preforms, made of thermoplastic material, by injection-compression. See page 1, lines 4-6. The apparatus of Zoppas includes a rotating carousel and a plurality of molds arranged along a periphery of the rotating carousel. This arrangement provides higher container production rates, a reduced mechanical cycle time, a reduction of downtime, and better quality preforms, among other advantages. See page 4, line 16, to page 5, line 21.
i.e., higher container production rates, a reduced mechanical cycle time, a reduction of downtime, and better quality preforms.

Response to Arguments
The Applicant's arguments filed 26 February 2021 have been fully considered, but they are not persuasive.
The Applicant argues that it would not have been obvious to modify Feichtinger based on Sawa to include a gear pump disposed between the filter and the injection molding apparatus, as required by claim 1, because Feichtinger teaches away from providing another member between its units.
The Examiner respectfully disagrees that Feichtinger teaches away from the combination of Feichtinger and Sawa set forth in the rejection of claim 1. While Feichtinger does disclose that “it is advantageous when the above processing steps are implemented consecutively and directly in chronological and spatial order without intermediate steps” (see paragraph 26), Feichtinger also discloses that “[i]t is certainly possible to have intermediate steps between the above processing steps, for example that the material or the melt are sometimes temporarily stored or conveyed via non-compressing augers or such, or that other processing steps are added” (see paragraph 27).
In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). See MPEP 2123(II).
Furthermore, Feichtinger indicates that the goal of eliminating additional intermediate steps is to increase productivity and efficiency and to process the material quickly in one continuous chain. Adding a gear pump, as taught by Sawa, would not interfere with this because the gear pump simply serves as a metering device for accurately maintaining the quantity of material fed to the injection unit. See paragraph 82 of Sawa.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J DERUSSO/Examiner, Art Unit 1744